DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 28 August is acknowledged.  The traversal is on the ground(s) that there is not search burden.   This is not found persuasive and the examiner maintains that there is a search burden. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claim 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the aiming laser mounting portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claim dependency appears to be wrong.  Claim 13 is seen as being dependent from claim 12 for this office action.  Applicant should note that claims 14 and 15 are held as indefinite because of their dependency from claim 13. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collin et al (US 2016/0313089) [hereinafter Collin].
Regarding claims 1 and 16, Collin An optical bench for supporting a reflex sight in a weapon- mounted sight assembly, the optical bench comprising: a reflex sight mounting portion 14 having a first surface for receiving a reticle light source (shown in Fig. 1); and a first reticle lens mounting arm spaced apart from a second reticle lens mounting arm (defined by element 38 holding lenses 36, 32, 34), the first and second reticle lens mounting arms attached to the reflex sight mounting portion (Fig. 4), and the first and second reticle lens mounting arms configured to engage opposite sides of a reticle lens to support the reticle lens in an optical path of the reticle light source (Fig. 1 and 4), the first and second reticle lens mounting arms being sufficiently resilient to accommodate thermal expansion and contraction of the reticle lens. 
Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. the first and second reticle lens mounting arms of Collin is capable of accommodating thermal expansion and contraction of the reticle lens.
Regarding claim 2, Collin discloses wherein the reflex sight mounting portion is formed with the first and second reticle lens mounting arms as a monolithic structure (Fig. 1 and 2).
Regarding claim 3, applicant should note that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claim 5, Collin discloses wherein each of the first and second reticle lens mounting arms have a horizontal segment (bottom portion of 38) attached to reflex sight mounting portion and a vertical segment (portion suporting the lenses on their sides) disposed at a distal end of the horizontal segment (Fig. 1, 2).
Regarding claim 7, Collin discloses a reticle frame 30 removably attached to the first surface, the reticle frame configured to carry the reticle light source (Fig. 1, 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collin in view of LoRocco (US 2009/0193705)
Regarding claim 7, Collin does not expressly disclose the material of the lens. 
LoRocco teaches that it is known in the art to make a lens formed of a plastic material (Par. 0030: “The lens 78 is preferably constructed of a transparent material, such as glass, plastic”). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize plasticl material for the lens, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Allowable Subject Matter
Claims 4, 6, 8-15, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion



.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641